 



EXHIBIT 10.2
LETTER AGREEMENT

     
Omega Protein Corporation
  Zapata Corporation
2101 CityWest Boulevard
  100 Meridian Centre
Building 3, Suite 500
  Suite 350
Houston, Texas 77042
  Rochester, New York 14618

December 1, 2006
Gentlemen:
     Reference is made to a Stock Purchase Agreement dated as of December 1,
2006 (the “Purchase Agreement”), between Zapata Corporation, a Nevada
corporation (the “Zapata”) and certain purchasers (the “Purchasers”) pursuant to
which Zapata has agreed to sell to the Purchasers, and the Purchasers have
agreed to purchase from Zapata, 5,232,708 shares of the common stock, par value
$.01 per share, of Omega Protein Corporation, a Nevada corporation (the
“Omega”). In order to induce the Purchasers to complete such purchase, Omega has
agreed to provide certain registration rights to the Purchasers with respect to
such shares pursuant to a Registration Rights Agreement dated as of December 1,
2006 (the “Registration Rights Agreement”), entered into by Omega and the
Purchasers in satisfaction of a condition to closing under the Purchase
Agreement. Terms not otherwise defined herein shall have the meanings given to
them in the Registration Rights Agreement.
     Pursuant to Section 2 of the Registration Rights Agreement, Omega is
required to file a Registration Statement with the SEC covering the Registrable
Securities within 30 days after the Closing Date and to use commercially
reasonable efforts to have it declared effective as soon as practicable. Under
Section 2(c) of the Registration Rights Agreement, Omega is liable for the
payment of liquidated damages to the Purchasers under the following
circumstances (each a “Section 2(c) Default Event”) (i) if the Registration
Statement does not become effective prior to the 90th day after the Closing Date
(the 120th day after the Closing Date in the event that the Registration
Statement has not been declared effective through no fault of Omega) or (ii) if,
after the Registration Statement has been declared effective by the SEC, sales
cannot be made pursuant to such Registration Statement for any reason (including
without limitation by reason of a stop order, or Omega’s failure to update the
Registration Statement), but excluding the inability of any Purchaser to sell
the Registrable Securities covered thereby due to market conditions and except
as excused pursuant to Section 2(c)(ii) of the Registration Rights Agreement.
Upon the occurrence of a Section 2(c) Default Event, Omega must make pro rata
liquidated damages payments to each Purchaser in an amount equal to 1.0% of the
aggregate amount invested by such Purchaser pursuant to the Purchase Agreement
for each 30-day period or pro rata for any portion thereof following the date by
which such Registration Statement should have been effective. Section 2(d) of
the Registration Rights Agreement limits Omega’s liability for liquidated
damages under the Registration Rights Agreement (including any liquidated
damages paid pursuant to Section 2(a) of the Registration Rights Agreement for
failure to file the Registration Statement within 30 days of the Closing Date)
to an aggregate of 10% of the aggregate purchase price paid by the Purchasers
pursuant to the Purchase Agreement.
     Subject to terms and conditions herein, Zapata hereby agrees that if the
Registration Statement has been filed with the SEC and a Section 2(c) Default
Event Occurs which requires a liquidated damages payment to the Purchasers under
the terms of the Registration Rights Agreement, Zapata shall reimburse Omega in
an amount equal to such liquidated damages paid by Omega to the Purchasers.
Omega shall provide Zapata with written notice of any payment by Omega to the
Purchasers of liquidated damages and the amount thereof. Within three Business
Days after delivery of such notice, Zapata will pay Omega the amount of such
liquidated damages in cash by wire transfer of immediately available funds to
such account(s) as Omega may designate in writing to Zapata.

 



--------------------------------------------------------------------------------



 



     Within five Business Days after the written request of Zapata, Omega will
provide Zapata with information and documents to ascertain whether Omega has
fulfilled the following conditions: (i) Omega has not breached the Registration
Rights Agreement, (ii) Omega has responded promptly to the extent commercially
reasonable to all SEC comment letters, questions and requests involving the
Registration Rights Agreement, (iii) Omega promptly files to the extent
commercially reasonable all required pre-effective and post-effective amendments
to the Registration Statements and prepares and provides the Purchasers with any
necessary supplements to the prospectus included in the Registration Statement
in each case in a commercially reasonably manner, (iv) Omega files with the SEC
a request for acceleration in accordance with Rule 461 promulgated under the
1933 Act, within five Business Days of the date that Omega is notified by the
SEC that a Registration Statement will not be “reviewed,” or is not subject to
further review, and (v) Omega does not intentionally take an action or omit to
take an action that would result in a Section 2(c) Default Event to exist or not
be removed. Omega hereby covenants and agrees to fulfill each of the foregoing
conditions.
     If Zapata and Omega agree that Omega has not fulfilled any of the foregoing
conditions, Omega shall, on the next Business Day after such agreement, repay
any amounts paid by Zapata to Omega pursuant to the immediately preceding
paragraph plus interest thereon calculated using the prime rate of interest as
in effect from time to time as published in the Wall Street Journal plus four
percent (the “Default Rate”), in cash by wire transfer of immediately available
funds to such account(s) as Zapata may designate in writing to Omega. In
addition, if any arbitrator or court of law determines by way of decision, order
or judgment that Omega was not entitled to a payment made by Zapata to Omega
hereunder, then in addition to repaying to Zapata such amount Omega shall also
pay Zapata interest on such amount from the date that Zapata made the payment
until the date it is repaid to Zapata at the Default Rate.
     If Zapata and Omega cannot agree within 15 days after payment is made that
Omega has not fulfilled any of the foregoing conditions, then either party may
submit the matter to binding arbitration by giving written notice to the other
party hereto provided, however, that either party may seek injunctive relief or
other equitable relief to preserve the status quo pending arbitration. Within
30 days after receipt of such notice by such party, the American Arbitration
Association shall select an arbitrator experienced in the securities laws. The
arbitrator shall be impartial and unrelated, directly or indirectly, so far as
rendering of services is concerned to either of the parties or any of their
respective Affiliates. The arbitration shall be conducted in Chicago, Illinois
in accordance with the Commercial Arbitration Rules of the American Arbitration
Association, as then in effect, except as otherwise provided herein, and the
arbitrator shall be paid on an hourly basis, except as otherwise mutually
agreed. The arbitrator shall investigate the facts and may, in his or her
discretion, hold hearings, at which the parties hereto may present evidence and
arguments, be represented by counsel and conduct cross-examination. The
arbitrator shall render a written decision on the matter presented as soon as
practicable after his or her appointment and in any event not more than 90 days
after such appointment. The decision of the arbitrator, which may include
equitable relief, shall be final and binding on the parties hereto, and judgment
upon the decision may be entered in any court having jurisdiction thereof. If
the arbitrator shall fail to render a decision within such 90-day period, either
party may institute such action or proceeding in such court as shall be
appropriate in the circumstances and upon the institution of such action, the
arbitration proceeding shall be terminated and shall be of no further force and
effect.
     In resolving any dispute, the arbitrator shall apply the provisions of this
letter agreement and applicable law, without varying therefrom in any respect.
The arbitrator shall not have the power to add to, modify or change any of the
provisions of this letter agreement.
     Omega will not consent to any amendment, change or modification to the
Registration Rights Agreement which would in any way affect Omega’s liability
under Section 2(c) of the Registration Rights Agreement without Zapata’s prior
written consent unless Omega first fully and completely terminates this letter
agreement and releases Zapata from any and all liability or obligations with
respect the matters described herein.
     Unless otherwise provided in this letter agreement, any notice, request,
instruction or other communication to be given hereunder by either party to the
other shall be in writing and (a) delivered personally, (b) mailed by
first-class mail, postage prepaid, (such mailed notice to be effective four days
after the date it is mailed) or (c) sent by facsimile transmission, with a
confirmation sent by way of one of the above methods, as follows:

 



--------------------------------------------------------------------------------



 



If to Zapata, addressed to:
Zapata Corporation
100 Meridian Centre, Suite 350
Rochester, New York 14618
Attn: Avram A. Glazer, President and Chief Executive Officer
Facsimile: (585) 242-8677
And
Zapata Corporation
100 Meridian Centre, Suite 350
Rochester, New York 14618
Attn: Leonard DiSalvo, Vice President
Facsimile: (585) 242-8677
With a copy to:
Woods Oviatt Gilman LLP
2 State Street
700 Crossroads Building
Rochester, New York 14614
Attn: Gordon Forth
Facsimile: (585) 987-2901
If to Omega, addressed to:
Omega Protein Corporation
2101 City West Blvd., Bldg. 3, Suite 500
Houston, Texas 77042
Attn: John D. Held
Facsimile: (713) 940-6122
With a copy to:
Porter & Hedges, L.L.P.
1000 Main Street, 36th Floor
Houston, Texas 77002
Attn: Robert G. Reedy
Facsimile: (713) 226-6274
Either party may designate in a writing to the other party any other address or
facsimile number to which, and any other person to whom or which, a copy of any
such notice, request, instruction or other communication should be sent.
     This letter agreement may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which taken together shall
constitute one and the same letter agreement. A facsimile or photocopy of any
signature shall have the same force and effect as an original.
     This letter agreement constitutes the entire agreement between Zapata and
Omega with respect to the subject matter hereof and may not be amended or
modified except pursuant to a written instrument signed by the party to be
charged.
     It is further understood and agreed that money damages would not be a
sufficient remedy for any breach of this letter agreement and that either party
shall be entitled, without being required to post a bond or other security, to
equitable relief, including injunction and specific performance, as a remedy for
any such breach. Such remedies

 



--------------------------------------------------------------------------------



 



shall not be deemed to be the exclusive remedies for a breach by a party of this
letter agreement but shall be in addition to all other remedies available at law
or equity to the non-breaching party. In the event of litigation relating to
this letter agreement, if a court of competent jurisdiction determines that
either party has breached this letter agreement, then the breaching party shall
be liable and pay to the non-breaching party the reasonable legal fees and
out-of-pocket costs incurred by the non-breaching party in connection with such
litigation, including any appeal therefrom.
     This letter agreement shall be governed by, and construed in accordance
with, the internal laws of the State of New York without regard to the choice of
law principles thereof.
[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



                  OMEGA PROTEIN CORPORATION, a Nevada corporation
 
           
 
  By:   /s/ John D. Held    
 
                John D. Held     Executive Vice President, General Counsel
 
                ZAPATA CORPORATION, a Nevada corporation
 
           
 
  By:   /s/ Leonard DiSalvo    
 
                Leonard DiSalvo     Vice President — Finance, Chief Financial
Officer  

 